Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 21 December 1814
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson



my dear Daughter
Quincy December 21 1814

I shall make one effort more; to convey a Letter to you, and that by sending it to Ghent, where I really wish you were. Mr Adams has been detaind there; so much longer than he expeced that I feel very anxious for you; and for Charles, much more so, since I have learnt that mr and mrs Smith have also left you.
through mr. Adams, I have heard oftner from you, than when you were both at St Petersburgh.
I hope Your Friends in Washington keep you informd of their welfare, since Adelaide was married she is a very dilatory correspondent.
The anxiety you must have felt for your Friends when you learnt the destruction of the City, by the modern Goths and vandles ought to have been releived by the information, that personally they were not injured. they fled during the conflagration, which and living upon the borders of GeorgeTown, they escaped.
All Europe Blush at the deed. It was too much confidence in British Magninimity, that left their public Library a prey to savage ferocity. may it ever remain an indelible Stain upon the British Nation. my Bosom swells with indignation and contempt.
you will find great depredations made in Society; amongst your Friends and Relatives in the course of six years absence. I find every year lessening the number of my cotemporaries, untill I am left almost alone. My Ancient Friend mrs Warren one of our most Elegant, and brightest ornaments, is gone to her kindred Skies. and the last week we were deprived of our vice president, mr Gerry, who died very suddenly at Washington.
I come to a more agreeable Theme; I mean the marriage of my dear Caroline Smith with a Gentleman belonging to the State of Newyork, de Wint by name.
It was a severe trial to me to part with her; altho every circumstance  renderd the connection agreeable
She appears to be very happy—
There is certainly some powerfull attraction subsisting between the Adamss; and Johnsons, for our Families are bound together by a threefold cord.
your Neice, and my Grandaughter Abbe Louisa Smith Adams, is married to a mr Alexander B Johnson of Utica in the State of Newyork, a Respectable and oppulent Merchant, a Gentleman with whom I have been much pleased, Since I became acquainted with him. an only child, so is mr de wint, yet not spoilt, as is often the case. I had but one objection; which was the youth of the Lady’s being only sixteen— it is the order of nature, that as some pass off the Stage, others should succeed, and supply their places—
your dear Sons are well. John left me this morning full of Life, and high Spirits. he walked home on Saturday, as he and his Brother frequently do, keep Sunday with us, and return on Monday. John has a strong resemblance to you, George to his Father. they will both be with us on Christmas Day
we all long for the day to arrive when we may again meet in our Native Land. I hardly dare anticipate living to that day—altho it should not be prolonged, more than an other year.
you will find old Age has made its furrows
“days of my youth! ye have glided away
Hairs of my youth! ye are frosted and grey;
Eyes of my youth! your keen Sight is no more”
“But not my child with Lifes precarious fire
The immortal ties of Nature shall expire
These shall resist the triumph of decay
When Time is o’er; and worlds have pass’d away!”
I hope to hear from you, if your Stay is protracted, and that when you do return, the olive Branch may be your harbinger
Louisa and Susan join me in tendering you assurances of Love and affection / From your / Mother
Abigail Adams